Case 0:21-cr-60020-WPD Document 262 Entered on FLSD Docket 07/26/2021 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         Case No. 21-CR-60020-DIMITROULEAS/SNOW

  UNITED STATES OF AMERICA

  v.

  JONATHAN MARKOVICH, and
  DANIEL MARKOVICH,

                         Defendants.
                                            /

       UNITED STATES’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL

         The United States hereby opposes Defendants’ Motion To Compel Government To Provide

  Brady Materials, Which Only The Government Can Obtain (“Motion”). [D.E. 232].

         The Government has a duty to disclose evidence in its possession that is favorable to the

  accused, where the evidence is material either to guilt or punishment. See Brady v. Maryland, 373

  U.S. 83, 87 (1963); United States v. Bagley, 473 U.S. 667, 674 (1985). Defendants’ Motion fails

  for several reasons. Primarily, the specific private insurance billing information from other

  addiction treatment facilities Defendants seek is not in the possession, custody nor control of the

  Government; thus, the Government cannot be obligated to provide it. Defendants desperately

  strive to avoid this fact by arguing that the private insurers are part of the prosecution team, and

  are an extension of the Government. They are not; the private insurers are victims of the alleged

  schemes. In addition, the information Defendants seek is not exculpatory; indeed, the Government

  contends it is not even relevant. Finally, much of what Defendants seek—details of admissions

  to other addiction treatment facilities for certain patients—is available in these patients’ files which

  have already produced in discovery. Accordingly, Defendants already have what they need.


                                                     1
Case 0:21-cr-60020-WPD Document 262 Entered on FLSD Docket 07/26/2021 Page 2 of 8




                                        LEGAL STANDARD

          Under Brady v. Maryland, 373 U.S. at 87, “the suppression by the prosecution of evidence

   favorable to an accused upon request violates due process where the evidence is material either

   to guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.” “There

   are three components of a true Brady violation: The evidence at issue must be favorable to the

   accused, either because it is exculpatory, or because it is impeaching; that evidence must have

   been suppressed by the State, either willfully or inadvertently; and prejudice must have ensued.”

   Strickler v. Greene, 527 U.S. 263, 281–82 (1999).

          However, and crucially, “Brady clearly does not impose an affirmative duty upon the

   government to take action to discover information which it does not possess.” United States v.

   Beaver, 524 F.2d 963, 966 (5th Cir.1975). Brady only applies to evidence possessed by the

   prosecution team, which includes both the investigators and prosecutors. Stephens v. Hall, 407

   F.3d 1195, 1203 (11th Cir. 2005); see also United States v. Meros, 866 F.2d 1304, 1309 (11th

   Cir. 1989). The Supreme Court has held that a “prosecutor has a duty to learn of any favorable

   evidence known to the others acting on the government's behalf in the case, including the

   police[.]” Kyles v. Whitley, 514 U.S. 419, 437.

          Finally, “there is no Brady violation if the defendant knew or should have known the

   essential facts permitting him to take advantage of the information in question, or if the

   information was available to him from another source.” United States v. Mullins, 22 F.3d 1365,

   1371 (1994).




                                                     2
Case 0:21-cr-60020-WPD Document 262 Entered on FLSD Docket 07/26/2021 Page 3 of 8




                                            ARGUMENT

         Defendants admit in their own Motion, as they must, that the Government does not possess

  the billing information they request. They therefore ask this Court to compel the Government to

  obtain it through a court order under the procedures outline in 42 U.S.C. § 290dd-2, 42 U.S.C.

  § 2.66, and 42 U.S.C. § 2.1, et seq., which governs the protections for substance abuse patient

  information, and the procedures for obtaining such information. This request in and of itself

  shows that the information they seek is not readily available to the Government; the Government

  would have to seek a court order to get it.

         The Government sought such Title 42 Orders from Magistrate Judges in this district—for

  the Compass Detox and WAR billing information it obtained and produced—after showing the

  proper justification and need. In addition, the Government was required under these Orders to

  provide notification to patients that their data was being used once the case was charged making

  Defendants became entitled to such data in discovery, and to obtain a Protective Order. Defendants

  know all of this full well because the Government described these procedures in its First Response

  to the Standing Discovery Order [D.E. 46 at 2]. Further, a Joint Protective Order was filed in this

  case. Finally, the affidavits in support of the Government’s applications, and the Title 42 Orders

  themselves, have been unsealed and produced to Defendants in discovery. The Government

  produced the billing data for Compass Detox and WAR patients during the relevant time period

  using the procedures described above. The private insurers who provided this information to the

  Government pursuant to a court order, and valid process, did not act on behalf of the Government.




                                                  3
Case 0:21-cr-60020-WPD Document 262 Entered on FLSD Docket 07/26/2021 Page 4 of 8




          When the Government does not physically possess information, as here, the question can

  become whether it constructively possesses the information.1 Defendants’ attempts to impute the

  private insurers to the Government by making these private, non-governmental commercial

  insurers part of the prosecution team are singularly unavailing. The private insurers are the victims

  in this case, and nothing more.

          In the Eleventh Circuit, the prosecution team is defined as “the prosecutor or anyone over

  whom he has authority,” and includes “both investigative and prosecutorial personnel.” Moon v.

  Head, 285 F.3d 1301, 1309 (11th Cir. 2002). The Government has no authority over the private

  insurers.   The private insurers did not act under the Government’s direction, nor actively

  investigate this case with the Government in any kind of joint effort. The private insurers are not

  a Government agency. The fact that the private insurers are willing to provide data pursuant to

  requests under a court order, and witnesses to testify at trial pursuant to trial subpoenas, does not

  make then an arm of the Government. Defendants submit that the private insurers provided such

  information “at the behest of the government.” Motion at 2. This is not true; the private insurers

  provided the billing information for the treatment of patients billed through Compass Detox and

  WAR pursuant to Requests for Information (“RFI”) that were authorized by a court order which

  was provided to the insurers when such information was requested; this is shown by the very email

  Defendants embed in their Motion. The private insurers were required to provide the billing


  1
    In a somewhat analogous context, courts in other Circuits use a three-part test to determine whether the
  prosecution team should be deemed to have constructive knowledge of “cross-jurisdiction” information:

      (1) whether the party with knowledge of the information is acting on the government's “behalf' or is
          under its “control”; (2) the extent to which state and federal governments are part of a “team,” are
          participating in a “joint investigation” or are sharing resources; and (3) whether the entity charged
          with constructive possession has “ready access” to the evidence.

  United States v. Reyeros, 537 F.3d 270, 281-282 (3d Cir. 2013)
                                                       4
Case 0:21-cr-60020-WPD Document 262 Entered on FLSD Docket 07/26/2021 Page 5 of 8




  information, or explain why they should not, and they chose to produce it. This hardly makes the

  private insurers an “extension of the government.” (Motion at 8).2

          Courts have not imputed other agencies and entities to the Government despite a much

  closer relationship than the one between the private insurers and the Government in this case.

  Moon, 285 F.3d at 1310 (collecting cases).3 The Court should similarly not do so here. Since

  the Government does not possess the information, it cannot be subject to Brady.

          Crucially, the Government contends that the information sought by Defendants is not only

  not Brady material, it is not relevant. Defendants seek information regarding patients disclosed

  by the Government as those the Government’s proposed expert relied upon in her expert report.

  Specifically, they seek a spreadsheet from each insurer detailing when Compass Detox and WAR

  patients were treated at other substance abuse treatment centers in South Florida or elsewhere.

  Such evidence is irrelevant, and not probative of the issues at trial. The issue is not whether or

  how patients were treated at other addiction treatment facilities, but the medical condition they

  were in when they were admitted to Compass Detox and WAR, and whether the treatment they


   2
     The “mere fact that the Government may have requested and received documents from [another agency]
   in the course of its investigation does not convert the investigation into a joint one.” United States v.
   Finnerty, 411 F.Supp.2d 428, 433 (S.D.N.Y. 2006).
  3
    In declining to impute constructive possession to the Government, the court in Moon noted: “we find no
  evidence that Tennessee law enforcement officials and Georgia prosecutors engaged in a joint investigation
  of the DeJose incident ... [they] shared no resources or labor; they did not work together to investigate the
  DeJose or Callahan murders. Nor is there evidence that anyone at the TBI was acting as an agent of the
  Georgia prosecutor. Davenport was not under the direction or supervision of the Georgia officials ...”)
  (internal citations omitted). Moon, 285 F.3d at 310; see also United States v. Avellino, 136 F.3d 249, 255
  (2d Cir.1998))(“[K]nowledge on the part of persons employed by a different office of the
  government does not in all instances warrant the imputation of knowledge to the prosecutor, for the
  imposition of an unlimited duty on a prosecutor to inquire of other offices not working with the prosecutor's
  office on the case in question would inappropriately require us to adopt a monolithic view of government
  that would condemn the prosecution of criminal cases to a state of paralysis.”); United States v. Stewart,
  323 F.Supp.2d 606, 616–18 (S.D.N.Y.2004) (declining to impute knowledge of a forensic expert from the
  Secret Service lab who provided trial support for the prosecution and testified as an expert).

                                                       5
Case 0:21-cr-60020-WPD Document 262 Entered on FLSD Docket 07/26/2021 Page 6 of 8




  received was medically necessary and actually provided. Defendants should not turn this case

  into a series of mini-trials as to patients’ treatment and billing by other facilities beyond their own.

         Finally, Defendants already have much of the information they seek by means of the patient

  files for each patient Dr. Clark reviewed in compiling her expert reports. These patient files list

  prior admissions at different facilities in the Initial Bio-Psycho Social and Initial Psychiatric

  Evaluations, and in Intake Screening forms. This information allows Defendants to ascertain

  prior admissions. While it may not be an itemized account on a spreadsheet, it is enough. The

  Government still contends these prior admissions are not relevant, but Defendants already have

  what they need to make their arguments. Since Defendants already largely have the information

  they complain they lack, not only can there be no Brady violation, but there is simply no need for

  this Court to compel the Government to provide it for any reason. Defendants already have it.

         However, although not required under Rule 16 or Brady, the Government is in the process

  of searching insurance data obtained pursuant to Title 42 orders in other substance abuse treatment

  cases that have been indicted in this district, and in which notice has been provided to patients that

  their data was obtained pursuant to the operative Title 42 Orders in each case (which are now

  unsealed), as required. The Government does not know if this is necessarily true for the specific

  patients Defendants want, but does note that it has learned over this investigation of Compass

  Detox and WAR that patients who stayed at these facilities, and believes that at least some patients

  that its expert witness will discuss also stayed other substance abuse treatment centers the

  Government has investigated and prosecuted in South Florida. Should the patients reviewed by

  Dr. Clark appear in any of these other data sets obtained in separate investigations, the Government

  will produce that raw data to the defense for each such patient. The Government will complete

  this before Dr. Clark testifies in the Markoviches’ trial.

                                                     6
Case 0:21-cr-60020-WPD Document 262 Entered on FLSD Docket 07/26/2021 Page 7 of 8




          The Government further notes that if Defendants bring up these prior admissions at these

  facilities during the course of the trial, they will arguably open the door to the Government pointing

  out to the jury that owners, operators, and medical staff at these facilities have been indicted, and

  that some of these individuals have been convicted after a trial. Defendants cannot be allowed to

  argue that prior admissions constitutes evidence in their favor without letting the jury know the full story.

                                               CONCLUSION

          For the foregoing reasons, the Government respectfully requests that the Motion be denied.

  To the extent that the Court compels the Government to obtain the requested information from the

  private insurers—even though the Government contends it is irrelevant—the Government

  anticipates that process would take some time.

  Dated: July 26, 2021                                       Respectfully submitted,

                                                             JUAN ANTONIO GONZALEZ
                                                             ACTING UNITED STATES ATTORNEY
                                                             SOUTHERN DISTRICT OF FLORIDA

                                                             JOSEPH S. BEEMSTERBOER
                                                             ACTING CHIEF, FRAUD SECTION
                                                             CRIMINAL DIVISION
                                                             DEPARTMENT OF JUSTICE

                                                    By:      /s/ James V. Hayes
                                                             JAMES V. HAYES (FL Bar # A5501717)
                                                             Senior Litigation Counsel
                                                             JAMIE DE BOER (FL Bar #A5502601)
                                                             Trial Attorney
                                                             United States Department of Justice
                                                             Criminal Division, Fraud Section
                                                             1400 New York Avenue, N.W.
                                                             Washington, D.C. 20005
                                                             Telephone: (202) 774-4276
                                                             James.Hayes@usdoj.gov
                                                             Jamie.DeBoer@usdoj.gov



                                                        7
Case 0:21-cr-60020-WPD Document 262 Entered on FLSD Docket 07/26/2021 Page 8 of 8




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 26, 2021, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF.
                                                James V. Hayes




                                               8
